DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-23 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The term “undesired diffusion” in claim 1 is a relative term which renders the claim indefinite. The term “undesired diffusion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “undesired diffusion” can be any fluid diffusion and not something specific.
Claim 1 recites the limitation "fluid" in L13. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the fluid is the first fluid, the second fluid, or another fluid.
Claim 1 recites the limitation "the fluid" in L14. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the fluid is the first fluid, the second fluid, or another fluid.
Claim 2 recites the limitation “the supply channels” in L4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (U.S Patent No 2004/0072278 published 2004-04-15).
Regarding claim 1, Chou teaches:
reaction chamber (FIG. 13C (1786)),
at least a first supply channel (see annotated FIG. 13C below) and a second supply channel (see annotated FIG. 13C below) connected to the reaction chamber (FIG. 13C (1786)) for allowing transport of a first fluid and a second fluid, respectively, from a fluid supply source into the reaction chamber (see annotated FIG. 13C below),
wherein each of the first supply channel and the second supply channel comprises a side drain connected to the supply channel between the fluid supply source and the reaction chamber (see annotated FIG. 13C below) wherein the side drain is configured to provide a flow away from the supply channel so as to prevent undesired diffusion of the fluid in the supply channel into the reaction chamber (“However, system 480 or 480' also may be used to separately contact retained particles with distinct reagents at distinct retention sites.” [0414]); 
at least a first outlet and a second outlet (see annotated FIG. 13C first outlet (“outlet 1” 1804) second outlet (“outlet 2” right 1802)) connected to the reaction chamber (FIG. 13C (1786)) for allowing transport of fluid from the reaction chamber when changing the fluid that is to fill the reaction chamber (fluid leaves the reaction chamber (FIG 13C reaction chamber (1786)) going to the first outlet (“outlet 1” 1804) the second outlet (“outlet 2” right 1802)). 
wherein the first outlet and second outlet have different dimensions so as to provide different hydraulic resistance (FIG. 13C the two outlets [first outlet (“outlet 1” 1804) second outlet (“outlet 2” right 1802)]) are connected to the reaction chamber and have different dimensions capable of providing different hydraulic resistance). 
  
    PNG
    media_image1.png
    264
    393
    media_image1.png
    Greyscale


Regarding claim 2, Chou teaches: 
wherein the microfluidic device comprises a plurality of supply channels (see annotated FIG. 13C), 
each of the supply channels comprising a side drain (see FIG. 13C),  
wherein the first and second outlets (see FIG. 13C first outlet (left 1804) second outlet (right 1802)) are separate from side drains of the supply channels (see annotated FIG. 13C showing the two side drains and supply channels  are not connected).

Regarding claim 3, Chou teaches wherein the second outlet (“outlet 2”) is arranged farther away from the first supply channel and the second supply channel than the first outlet (FIG. 13C first outlet (1804)), wherein the second outlet has a lower hydraulic resistance than the second outlet (FIG. 13C second outlet (right 1802)).(Annotated Fig. 13C below shows the first outlet (1804) has a closer flow path to the first and second supply channels, and the second outlet is further (longer flow path) away from the first and second supply channels).

    PNG
    media_image2.png
    264
    393
    media_image2.png
    Greyscale

Regarding claim 4, Chou teaches wherein the device comprises at least three outlets distributed along a side surface of the chamber (the device has multiple outlets see FIG. 13C first outlet (“outlet 1” 1804), second outlet (“outlet 2” right 1802), and third outlet (“outlet 3” right 1802).). 

Regarding claim 5, Chou teaches wherein at least three outlets are distributed along at least a portion of a perimeter of the reaction chamber, wherein an equal distance is provided between adjacent outlets (see the three outlets (“outlets” 1-3) are equally distanced from each other in FIG. 13C.).
 
    PNG
    media_image1.png
    264
    393
    media_image1.png
    Greyscale


Regarding claim 6, Chou teaches wherein the reaction chamber (FIG. 13C (1786)) defines an area in a plane (the plane of the substrate) and the reaction chamber has a small thickness in a direction transverse (“the thickness of some layers may be about 10 to 250 .mu.m, 20 to 200 .mu.m, or about 50 to 150 .mu.m, among others. Other layers may be substantially thicker, in some cases providing mechanical strength to the system.” (0131)) to the plane, wherein the supply channels and outlets (see annotated FIG. 13C) are connected to the reaction chamber (FIG. 13C (1786)) in the plane.



Regarding claims 9 and 10, Chou teaches
wherein the first outlet and the second outlet are connected to a common main outlet (FIG. 13C (1798)) for removing fluid from the device.
wherein the first outlet (FIG. 13C (1804)) and the second outlet (FIG. 13C (right 1802)) are associated with a common outlet (FIG. 13C (1798)) for transporting the fluid exiting the reaction chamber through the first and second outlets to the common main outlet (the first and second outlets are connected to a common main outlet FIG. 13C (1798)). 

Regarding claim 11, Chou teaches wherein each of the first outlet (FIG. 13C (1804)) and the second outlet (FIG. 13C (right 1802)) extends along a straight line between the reaction chamber (FIG. 13C (1786)) and the common outlet (FIG. 13C (1798)). 
Regarding claim 12, Chou teaches wherein the first supply channel (see annotated FIG. 13C) and the second supply channel (see annotated FIG. 13C) are connected to the reaction chamber (FIG. 13C (1786)) in locations close to each other.
Regarding claim 13, Chou teaches further comprising a control unit for controlling a flowrate of the first supply channel and the second supply channel (Valves that control the flow of particles from inlets 1 and 2 [first and second supply channels] are opened. [0409]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chiu et al. (U.S Patent No 2016/0354777 published 2016-12-08).
Regarding claims 7 and 8, Chou teaches wherein the dimensions of the first outlet (FIG. 13C (1804)) and the second outlet (FIG. 13C (right 1802)). However, Chou fails to teach first and second outlets are set in dependence of mass diffusion coefficient of the first fluid and the second fluid and the first outlet and the second outlet have different dimensions in at least one of a cross section or length for providing different hydraulic resistance.
Chiu teaches different drain dimensions (FIG. 6 g, h, I, j) to control the flow a range of different drainage geometries can be used depending on such parameters as the volume of the fluidic harbor and the flow rate of the samples [0116].

    PNG
    media_image3.png
    92
    195
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chou to incorporate the teachings of Chiu because fluid channel dimensions can affect how much pressure is needed to load fluid into the device and to control the flowrate leaving the reaction chamber.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Levhenko. (U.S Patent No 2010/ 0035292 published 2010-02-11).
Regarding claim 14, Chou teaches the side drains on the first and second supply channels. However, Chiu fails to teach wherein dimensions of cross sections of the side drains are set for controlling a flowrate through the side drains.
Levhenko teaches in FIG. 2 (54) is a valve to control the flow (“Flow through fluid channels 52 is controlled by flow channel inlet valves 54 and 54' which are in turn controlled by flow channel inlet valve controllers 57 and 57' via flow channel inlet valve control channels 59 and 59'. In the embodiment of the reaction unit shown, the flow-through channels are essentially parallel at one of two widths over the long length of the test chamber.” [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levhenko to incorporate the teachings of Chou so that adjusting the flowrate through the side drains could be done, which will eliminate the use of external devices like a pump or a flow controller to control the flowrate going through the side drains. It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS DWEKAT whose telephone number is (571)272-2119. The examiner can normally be reached MON-FRI 7 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.D./Examiner, Art Unit 1798                                                                                                                                                                                                        




/DEAN KWAK/Primary Examiner, Art Unit 1798